Title: From John Adams to Cotton Tufts, 16 October 1787
From: Adams, John
To: Tufts, Cotton


          
            
              Dear Sir
              London Oct. 16. 1787
            
            I am very happy to learn, by your Letter of the 30. June that my Son is with Mr Parsons at Newbury Port.
            There is so much Appearance of War, that I thought it a Precaution of Prudence to Send my Manuscript Letter Books, and Collections of Papers, relative to all my Transactions in France and Holland, home by Mr Jenks. They are contained in a large Trunk, and are so numerous as to fill it, so that there is no room for any Thing else in it. I Suppose the Custom house officers will let it pass: but they may open it if they please. Yet I hope they will not disturb the order of the Papers. These I suppose are neither prohibited Goods, nor liable to Duties. Let me pray you sir, to Send them to Braintree, to the Care of Mr Cranch till my Return.
            What the British Cabinet intend, I know not. Preparations for War at an Expence of Several Millions have been made: and a Language rather irritating held: but whether France will move is the question. Mr Jefferson is made to believe they will. if they do, they will join the two Empires.— The Lord have mercy on that People, who stand in need of their Assistance, and have not firmness enough to insist on it, on independent and equal terms. The English Ministers profess to be friendly in Intention towards America: but the Devil trust them, I say.— Let Us take Care of ourselves. Let Us by no means give them the least Pretext or Provocation. but be prepared for what may happen.—
            My Duty and Love &c / yours most affectionately
            
              John Adams
            
          
          
            I hope soon to hear you have bought Mr Borlands house for me.
          
        